Citation Nr: 1409354	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-42 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus Type II, claimed as due to exposure to herbicides in service.  

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Attorney Eric A. Gang


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing from the RO.  A transcript of his testimony is of record.

In a September 2012 decision, the Board reopened previously-denied claim of entitlement to service connection for diabetes mellitus Type II and denied the claim on the merits.  The Board decision also denied service connection for prostate cancer.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a March 2013 Order, the Court granted the motion, vacated the Board's September 2012 decision, and remanded this case to the Board for readjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.   VA will notify the appellant if further action is required.

REMAND

In January 2014 the Veteran, through his representative, submitted additional VA records regarding herbicides that had not previously been associated with the claims file.  Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the Agency of Original Jurisdiction (AOJ, the Regional Office) for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  The Veteran's representative wrote that the Veteran wished for the additional evidence to be considered by the Regional Office. Since the Veteran did not waive AOJ review of the additional evidence, the claim must be remanded in order for the Regional Office to review the additional evidence and issue and SSOC.

The Joint Motion for Remand notes the claim was not referred to the Joint Services Records Research Center (JSRRC) to verify herbicide exposure in Okinawa and the Regional Office's JSRRC coordinator did not issue a formal finding that the Veteran did not submit sufficient information to verify herbicide exposure, as required by VA manuals.  As discussed in the joint motion, the Adjudication Procedures Manual instructs that since Compensation Services was unable to verify that herbicides were stored in Okinawa, the claim should have been referred to JSRRC to verify exposure or the JSRRC coordinator should have made a formal finding that there was not sufficient information to verify exposure.  See M21-1MR, IV, ii, 2, (C), 10, (o).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request verification from the JSRRC as to whether herbicides were stored in Okinawa from February 1961 to June 1962, while the Veteran was stationed there.  If there is not sufficient information to make such a request, the JSRRC coordinator must make a formal finding that there is not sufficient information to verify exposure.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

